United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Santa Fe, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-492
Issued: September 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2008 appellant filed a timely appeal of the November 5, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for an oral
hearing. Because more than one year has elapsed between the last merit decision dated
November 15, 2001 and the filing of the appeal, the Board lacks jurisdiction to review the merits
of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
under 5 U.S.C. § 8124.
FACTUAL HISTORY
This case has previously been before the Board.1 In a November 15, 2001 decision, the
Board affirmed the Office’s July 31, 2000 decision finding that appellant did not sustain a
1

Docket No. 00-2681 (issued November 15, 2001).

recurrence of disability on January 26, 2000 causally related to his accepted employment-related
aggravation of thrombophlebitis of the left leg.2
By letter dated August 18, 2008, appellant requested an oral hearing or a review of the
written record before an Office hearing representative. In a November 5, 2008 decision, the
Office’s Branch of Hearings and Review denied his request for a hearing as it did not have
jurisdiction to review decisions of the Board. It further reviewed appellant’s request and denied
the hearing as it found that the issue of whether he sustained a recurrence of disability on
January 26, 2000 causally related to his accepted employment injury could equally well be
addressed by requesting reconsideration and submitting new evidence not previously considered.
LEGAL PRECEDENT
The statutory right to a hearing under the Federal Employees’ Compensation Act,3
5 U.S.C. § 8124(b)(1), follows the initial final decision of the Office.4 Section 8124 of the Act
provides:
“(a) The Secretary of Labor shall determine and make a finding of facts and make
an award for or against the payment of compensation under this subchapter.”
***
“(b)(1) Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary [of Labor] under
subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a
representative of the Secretary….”5
The Act provides the Office with original jurisdiction in the processing of compensation
claims and section 8124(a) provides the Office with the duty and authority to issue an initial
decision on an employee’s claim for compensation. Once an initial decision is made in a
compensation case, appellate rights arise by which the claimant may seek further review of his
claim: the right to a hearing before the Office, the right to reconsideration before the Office or
an appeal to the Board. The Board has noted that the Office does not have the discretionary
authority to grant a request for hearing immediately following a Board decision. The Branch of
Hearings and Review may not assume jurisdiction in the claims process absent a final adverse
decision by the Director. Following the Board’s review of an Office decision, there is no final

2

On May 13, 1999 appellant, then a 39-year-old distribution clerk, filed an occupational disease claim alleging
that on October 15, 1998 he first became aware of his left ankle condition and realized that this condition was
caused by his federal employment.
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8124(a)(1).

5

Id. at § 8124.

2

decision of the Office left unreviewed over which the Office’s Branch of Hearings and Review
can assume jurisdiction to exercise its discretionary appellate authority.6
ANALYSIS
Following issuance of the Office’s July 31, 2000 decision finding that he did not sustain a
recurrence of disability on January 26, 2000 causally related to his accepted employment-related
injury, appellant exercised his appellate rights by requesting an appeal to the Board. The Board
reviewed the case and issued a final decision on this claim on November 15, 2001 in Docket
No. 00-2681. The Office did not subsequently issue a final decision. On August 18, 2008
appellant requested a hearing before the Office’s Branch of Hearings and Review. As noted,
following the Board’s review of an Office decision, a claimant does not have the right under
5 U.S.C. § 8124(b)(1) to request a hearing in the absence of a final Office decision.7 Appellant
had no right to request an oral hearing following issuance of the Board’s November 15, 2001
decision. There was no final decision of the Office left unreviewed by the Board over which the
Office’s Branch of Hearings and Review could assume jurisdiction to exercise its discretionary
appellate authority.8 The Board finds that the Office properly denied appellant’s request for a
hearing under 5 U.S.C. § 8124 in its November 5, 2008 decision.9
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing
under 5 U.S.C. § 8124.

6

Robert N. Thomas, 51 ECAB 180, 180-81 (1999).

7

Id.

8

Id. See also Eileen A. Nelson, 46 ECAB 377 (1994). The Branch of Hearings and Review stated in its
November 5, 2008 decision that it had exercised its discretion in denying the hearing request.
9

Robert N. Thomas, supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 1, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

